Title: Report of the Committee on Ways and Means, 9 August 1774
From: Adams, John,Boston Town Meeting
To: 


      
      9 August 1774. Report of the Committee on Ways and Means. No Dft found. printed: Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 187–188.
      The committee’s recommendation that the poor of Charlestown who were affected by the closing of Boston’s port should share in the donations being made to Boston was promptly accepted by the town, which voted to allow them a share of 7 percent.
      The committee “reported further, ’That they had thought it expedient to erect a House at the South Part of the Town, on the Town’s Land, for the Employment of Tradesmen, and now out of Work, provided the Town will furnish the Materials wanted for such a Building, upon Condition, that the Committe on Ways and Means defray the whole Amount of the Labour, out of the Donations they have received.’” The motion to accept the report and order the town treasurer to borrow money for buying building materials was voted down. A second motion to permit the Committee on Ways and Means to purchase a piece of town land for its appraised value also failed to pass.
     